                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No.20-cv-03315-SI
                                                        Plaintiff,
                                   8
                                                                                            JUDGMENT
                                                 v.
                                   9

                                  10     GEORGE W. WOLFF,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 5, 2021, the Court GRANTED Plaintiff’s motion for summary judgment. Pursuant

                                  14   to Federal Rule of Civil Procedure 58, the Court hereby ENTERS judgment in favor of plaintiff and

                                  15   against defendant. The Clerk of Court shall close the file in this matter.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: July 5, 2021

                                  19                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
